While a request in writing to enter the fact of payment on the margin of the record of a mortgage or lien is essential to put in operation section 4900 of the Code, which provides a penalty against a lienholder for failing to enter such satisfaction after such request; yet the sine qua non of the cause of action is the failure of the lienholder to enter the fact of payment on the margin of the record. Code 1907, § 4900; Walker v. English, 106 Ala. 369, 17 So. 715; Ayres v. Craft, 128 Ala. 407, 29 So. 446.
The duty imposed by the statute on the lienholder is to enter upon the margin of the record the fact of payment or satisfaction; and hence the failure to make the entry occurs at the place where the law requires the record to be kept, no matter where the lienholder may be. Drennen Motor Car Co. v. Evans, 192 Ala. 150, 68 So. 303. This statute is a part of our system of laws for the protection of lienholders by providing for the registration of mortgages and liens, making such registration notice of the existence of the lien; and the lienholder cannot obtain the benefit of these laws without assuming the legal responsibility the statutes impose. Dittman Boot  Shoe Co. v. Nixon, et al., 120 Ala. 206, 24 So. 847.
The request to enter satisfaction of the lien was in these words: "We would thank you to have agreement canceled upon the record here [Mobile, Ala.], as is provided for under section 4900 of the Code of Alabama, year 1907, and therefore we hereby request you to cancel of record that certain vendor's lien retained by you in that certain contract dated February 6, 1914, and recorded March 5, 1914, in Misc. Book 5, pages 535, 536, Probate Records, Mobile County, Alabama" — and was a sufficient compliance with *Page 95 
the statute. Partridge v. Wilson, 141 Ala. 164, 37 So. 441.
The case of Jones v. Fidelity Loan  Trust Co., 7 S.D. 122,63 N.W. 553, is not applicable here. That was an action against a mortgagee for failure to execute and deliver to the mortgagor "a certificate of discharge" under a statute providing:
"When any mortgage has been satisfied, the mortgagee or his assignee must, immediately on demand of the mortgagor, execute and deliver to him a certificate of the discharge thereof, and must, at the expenses of the mortgagor, acknowledge the execution thereof so as to entitle it to be recorded," etc.
It was not incumbent on the plaintiff to negative the institution or pendency of a suit involving the payment or satisfaction of the indebtedness secured by the lien. This was defensive matter to be pleaded by the defendant.
The rulings of the trial court were free from error, and the judgment is affirmed.
Affirmed.